Citation Nr: 0509630	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for cervical strain, 
spondylosis (cervical spine disability), initially evaluated 
as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 1995 and later rating decisions of the 
Department of Veterans Affairs (VA), Regional Office in 
Roanoke, Virginia.  The claim is now under the jurisdiction 
of the Washington, D.C. VA Regional Office (RO).

The Board remanded the case in November 1997 and again in 
April 2004.  The case has been returned for review by the 
Board.  Even though the RO increased the schedular rating for 
the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's cervical spine disability is primarily 
manifested by pain on use and severe limitation of motion, 
without any incapacitating episodes.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for the 
cervical spine disability, is not warranted.  38 U.S.C.A.  §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Code 5293, effective September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243, effective September 26, 
2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts on appeal that his cervical spine 
disability has increased in severity and a higher disability 
evaluation is warranted.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In May 1995, the RO granted service connection for a cervical 
spine disability and granted a 10 percent evaluation.  The 
veteran noted his disagreement with the initial evaluation 
assigned to that disability in February 1996.  VCAA-compliant 
letters were not sent to the appellant until May and 
September 2004, subsequent to the May 1995 grant of service 
connection.  The May and September 2004 letters provided 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice in this case was not (and could not have 
been) provided to the appellant prior to the initial AOJ 
adjudication, therefore, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) were provided to the appellant.  Moreover, 
this claim was readjudicated by the RO in the December 2004 
SSOC without "taint" from prior decisions.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including the May 
and September 2004 letters, notified him of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records relate that the veteran sustained a 
whiplash injury in an August 1994 motor vehicle accident.   

A VA examination was conducted in April 1995.  The veteran 
complained of neck pain.  On examination, there was noted 
muscle spasm.  Flexion of the cervical spine was 40 degrees, 
extension was 35 degrees, left rotation was 45 degrees, and 
right rotation was 45 degrees.  The range of motion was 
limited by muscle spasm.  The X-ray was considered 
essentially negative.

A May 1995 rating action granted service connection for 
cervical strain under Diagnostic Codes 5299-5323, and 
assigned a 10 percent evaluation effective September 1994.

Military hospital outpatient records dated between 1994 and 
1997 show that the veteran continued to receive physical 
therapy for neck pain.  A physician noted in a September 1995 
statement that the veteran reported waxing and waning pain 
that radiated from the neck to the left trapezius.  He denied 
tingling or paresthesias.  A July 1995 bone scan showed mild 
effacement of the anterior thecal sac at the C5-C6 level that 
correlated to a small discogenic posterior osteophyte.  There 
was a minimal posterior disc bulge at the C6-C7 level and 
small focus of decreased signal on the C3 vertebral body 
(which most likely represented a small benign vertebral body 
lesion).  There was no evidence of a herniated nucleus 
pulposus (HNP) or other significant abnormality.  

The military hospital records show that the veteran was 
referred for chronic pain management in March 1997.  
Radiological study in July 1997 revealed scoliosis that was 
considered possibly positional.  There was no stenosis.  
There were mild degenerative changes at the C5-C6 and C6-C7 
levels.  There was no focal herniation.     

The record also contains private hospital records that date 
between 1997-1999, which, for the most part, show treatment 
for various unrelated disorders.  However, the veteran also 
reported neck pain.  The listed diagnoses included cervical 
adenopathy.  

The veteran presented testimony at an October 1997 personal 
hearing.  He reported his medical history, service history, 
current symptoms and current treatment.  He indicated that he 
received medical care that included physical therapy and pain 
management.  

In a May 2000 rating action the RO increased the evaluation 
for the cervical spine disability to 30 percent disabling, 
effective in September 1994.

A VA examination report dated in May 2000 shows that the 
veteran complained of pain and muscle spasm in the neck and 
upper back.  The veteran described the pain as 7 on a scale 
of 10.  He took no pain medication.  He lost no time from 
work.  He indicated that physical therapy provided relief for 
only a few hours.  His neck occasionally locked up.  On 
examination, the cervical spine was nontender to light 
palpation without edema or deformity.  

Range of motion studies were performed on the cervical spine.  
Passive head rotation was 0-34 degrees to the left and 0-32 
degrees to the right.  Active head rotation x 3 repetitions 
was 0-22 degrees to the left and 0-20 degrees to the right.  
Active head rotation with resistant was 0-10 degrees to the 
left and 0-8 degrees to the right.  Passive head flexion was 
0-34 degrees and active head extension was 0-14 degrees.  
Active head flexion x 3 repetitions was 0-30 degrees and 
active head extension x 3 repetitions were 0-16 degrees.  
Active head flexion with resistant was 28 degrees and active 
head extension with resistant was 0-12 degrees.    

At the upper 25% of movement of active rotation, the veteran 
reported pain.  The pain was localized to the areas involving 
the areas of the right lateral neck and middle right upper 
trapezius.  The examiner commented that his endurance was 
poor.  Regarding incoordination, there was marginal limited 
rotational motion on the right compared to the left.  Flare-
ups would likely increase right neck/trapezius pain with 
decreased range of motion and endurance.  

The thoracic spine was intact with symmetrical musculature 
and scapulae movement.  There were no specific trigger points 
located.  The veteran reported non-specific pain located from 
mid-thoracic spine extending upward in a "V" design to 
right and left shoulders.  The trapezius was non-tender to 
palpation.  There was no muscle fasciculation noted or 
reported.  

A June 2000 magnetic resonance imaging (MRI) revealed (1) 
straightening of the lordotic curvature and scoliosis, which 
was unchanged since 1997 (2) mild annular bulges at the C-5 
and C6-7 levels and uncovertebral degenerative joint disease 
(DJD) increased at the left C5-6 level, unchanged bilateral 
C6-7 and right C5-6 (3) mild left foraminal narrowing and, 
(4) overall mild congenital spinal stenosis.  

The veteran continued to receive VA and private physical 
therapy between 1998 and 2000.  In December 1999, VA records 
noted that there was vague muscle tenderness in the 
trapezius, cervical paraspinal, and interscapular muscles.  
The veteran refused intravenous and oral medications.  The 
X-ray study revealed mild DJD and minimum spondylosis.  

A VA neurological examination was conducted in April 2001.  
The examiner reported the veteran's medical history.  It was 
noted that multiple examinations revealed muscle spasm, but 
no neurological involvement such as weakness or sensory 
deficit.  There was tenderness to percussion in the cervical 
and upper thoracic spine.  There were bilateral cervical 
paraspinal muscle spasm and trigger points in the trapezii, 
rhomboids, and cervical paraspinal muscles.  The range of 
motion of the cervical spine was 15 degrees of flexion, 30 
degrees of extension, 20 degrees of left lateral flexion and 
rotation, and, 30 degrees of right lateral flexion and 
rotation.  The diagnoses included chronic cervical strain 
complicated by fibromyalgia and atypical trigeminal 
neuralgia.  

VA examination of the cervical spine was conducted in May 
2001.  On examination, there was no swelling, redness, 
deformity, or muscle spasm about the symptomatic area.  There 
were multiple tender areas along the spine and trapezii, 
bilaterally.  His grasp was approximately 3+ bilaterally.  He 
had limited range of motion in all planes due to pain.  He 
flexes, extends, rotates on each side, and laterally bends at 
approximately 10 degrees, each.  The back was straight.  
Straight leg raising in the seated position was done at 90 
degrees.  He actively flexed the lumbar spine at 60 degrees.  
The deep tendon reflexes were active and symmetrical.  There 
was no Babinski appreciated.  The sensation about the medial 
aspect of the right arm muscle diminished.  The peripheral 
sensation was otherwise normal.  

The examiner noted the findings of the June 2000 VA MRI and 
September 1998 VA X-ray.  The examiner commented that pain 
limited the veteran's functional capabilities.  This included 
his cervical and lumbar spine motion, as well as endurance, 
strength, and speed.  There was no apparent affect on his 
coordination.  The pain was described as episodic.  The low 
back pain was exacerbated by riding on the lawn mower, 
prolonged walking (after 15-20 minutes), and stair climbing.  
The cervical symptoms were exacerbated by prolonged sitting, 
bending, or twisting.  Cold and damp weather also aggravated 
his cervical spine symptoms.  

The veteran presented testimony at a personal hearing held in 
August 2003.  He reported his symptoms and described his 
ongoing physical therapy.  The veteran reported that VA 
examination that was conducted in May 2000 was inadequate 
since it was not conducted by a physician.  

A VA neurological examination was conducted in November 2004.  
The veteran reported his medical history.  He reported 
constant stabbing, throbbing neck pain that flared daily.  On 
a scale of 1-10, the pain averaged 6-7.  On the worst days 
his pain was 10.  This occurred 3-5 days a week.  The pain 
was exacerbated by prolonged sitting or standing.  

No abnormalities were noted on neurological examination.  
There was diffuse tenderness in the neck and shoulders.  
There was no muscle spasm or scoliosis.  There was reduced 
range of motion of the neck due to pain.  The range of motion 
was flexion, 15 degrees; extension, 10 degrees; left 
rotation, 30 degrees; right rotation, 45 degrees; left 
flexion, 20 degrees; and right flexion, 30 degrees.  The 
diagnosis was chronic neck pain with mild degenerative joint 
disease per MRI.   

Criteria and analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
service connection for the disability.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A review of the record shows that service connection was 
granted for cervical strain and originally rated under 
Diagnostic Code 5299-5323 and now under Diagnostic Code 5237 
and 5243.  The medical evidence includes findings of 
degenerative disc disease and limited motion, along with 
complaints of pain.

A rating for a cervical strain may be assigned under 
Diagnostic Codes 5290 or 5293.  Although, no more than one of 
these ratings may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5290.

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease: a 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine greater that 30 
degrees but not greater that 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
that 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine; and a 100 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire spine.

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The notes following Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic Diagnostic Code or Codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
Diagnostic Code or Codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the amended schedule for rating spine disabilities, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Plate V. 

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The Court held that a 
diagnostic code based on limitation of motion of a joint did 
not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, which 
prohibits rating the same disability under different 
diagnoses, did not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See DeLuca v. Brown, 8 Vet.  
App. 202, 206 (1995).

The cervical spine disability is rated by the RO as 30 
percent disabling, for severe limitation of motion.  The 
veteran reported multiple complaints, including pain and 
weakness.  However, the evidence concerning the level of the 
veteran's cervical spine disability does not support the 
assignment of a higher disability evaluation.  Sensory and 
motor examinations were essentially intact, and reflexes were 
symmetrical.  The pain on use of his neck which the veteran 
described to examiners is adequately and appropriately 
compensated at the 30 percent level and does not warrant an 
evaluation in excess of 30 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The complaints and findings recorded 
during this period are consistent with not more than severe 
limitation of motion.  Moreover, the new General Rating 
Formula for Diseases and Injuries of the Spine now 
contemplates symptoms such as pain.

Additionally, an evaluation in excess of 30 percent is not 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome.  As noted, the veteran is not 
under any doctor-prescribed bed rest for incapacitating 
episodes of intervertebral disc syndrome, during the past 12 
months, let alone the four to six weeks required for a 40 
percent rating.  Chronic neurologic manifestations of 
intervertebral disc syndrome have not been identified.  
Further, there is no evidence that there is unfavorable 
ankylosis of the entire cervical spine.  In considering the 
old regulation, there is no evidence of severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
as required for a 40 percent evaluation.  

In sum, the pertinent evidence of record, which includes the 
reports of the private and VA examinations, as well as, the 
veteran's written statements and testimony, provides no basis 
for an evaluation in excess of 30 percent commencing, under 
any applicable diagnostic code.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
cervical strain, spondylosis is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


